SBC Communications Inc.


EXECUTIVE HEALTH PLAN

(Formerly the SUPPLEMENTAL HEALTH PLAN prior to September 1, 2001)

Effective: January 1, 1987
Revisions Effective: January 1, 2003

--------------------------------------------------------------------------------

EXECUTIVE HEALTH PLAN

TABLE OF CONTENTS


  Section                     Subject                                               Page
     1.       Purpose ..............................................................  1
     2.       Definitions...........................................................  1
     3.       Eligibility ..........................................................  2
     4.       (a)  Coverage.........................................................  3
              (b)  Substitute Basic Coverage........................................  3
     5.       Costs.................................................................  4
     6.       Non-Competition ......................................................  5
     7.       Administration........................................................  6
     8.       Amendments and Termination ...........................................  6


--------------------------------------------------------------------------------

EXECUTIVE
HEALTH PLAN

1. Purpose. The Executive Health Plan ("Plan") provides Eligible Employees and
their eligible dependents with supplemental medical, dental and vision benefits.


2. Definitions. For purposes of this Plan, the following words and phrases shall
have the meanings indicated, unless the context clearly indicates otherwise:


  Chairman. “Chairman” shall mean the Chairman of the Board of SBC
Communications Inc.


  Committee. “Committee” shall mean the Human Resources Committee of the Board
of SBC Communications Inc.


  Disability. “Disability” shall have the meaning assigned to such term in the
SBC company sponsored group disability benefit plan under which the participant
is eligible to receive benefits.


  Eligible Employee. “Eligible Employee” shall mean an Officer who is designated
by the Chairman as eligible to participate in the Plan. Notwithstanding the
foregoing, the Chairman may, from time to time, exclude any Employee or group of
Employees from being deemed an “Eligible Employee” under this Plan.


  Employer. “Employer” shall mean SBC Communications Inc. or any of its
Subsidiaries.


  Officer. “Officer” shall mean an individual who is designated as an officer of
SBC or of any SBC subsidiary for compensation purposes on SBC's records.


  Retirement. “Retirement” shall mean the termination of an Eligible Employee's
employment with SBC or any of its subsidiaries, for reasons other than death, on
or after the earlier of the following dates: (1) the date a participant has
attained age 55, and, for an individual who becomes a participant on or after
January 1, 2002, has five (5) years of service, or (2) the date the Eligible
Employee has attained one of the following combinations of age and service at
termination of employment on or after April 1, 1997, except as otherwise
indicated below:


Net Credited Service Age 10 Years or more 65 or older 20 Years or more 55 or
older 25 Years or more 50 or older 30 Years or more Any age


  With respect to an Eligible Employee who is granted an EMP Service Pension
under and pursuant to the provisions of the SBC Pension Benefit Plan -
Nonbargained Program (“SBCPBP”) upon termination of Employment, the term
“Retirement” shall include such Eligible Employee’s termination of employment.


  Subsidiary. “Subsidiary” shall mean any corporation, partnership, venture or
other entity in which SBC holds, directly or indirectly, a 50% or greater
ownership interest. The Committee may, at its sole discretion, designate any
other corporation, partnership, venture or other entity a Subsidiary for the
purpose of participating in this Plan. Notwithstanding anything herein to the
contrary, Cingular Wireless LLC and its subsidiaries shall not be considered a
Subsidiary under this Plan.


  Termination Under EPR. In determining whether an Eligible Employee’s
termination of employment under the Enhanced Pension and Retirement Program
(“EPR”) is a Retirement for purposes of this Plan, five years shall be added to
each of age and net credited service (“NCS”). If with such additional age and
years of service, (1) an Eligible Employee upon such termination of employment
under EPR is Retirement Eligible according to the SBC Supplemental Retirement
Income Plan (“SRIP”) or (2) the Eligible Employee upon such termination of
employment under EPR has attained one of the following combinations of age and
service,


Actual NCS + 5 Years Actual Age + 5 Years 10 Years or more 65 or older 20 Years
or more 55 or older 25 Years or more 50 or older 30 Years or more Any age


  then such termination of employment shall be a Retirement for all purposes
under this Plan and the Eligible Employee shall be entitled to the treatment
under this Plan afforded in the case of a termination of employment which is a
Retirement.


  SBC. “SBC” shall mean SBC Communications Inc.


3. Eligibility. Each Eligible Employee shall be eligible to participate in this
Plan along with his or her eligible dependents. Eligible dependents are those
covered under the Eligible Employee's SBC company's basic managed care medical,
dental, and vision care plans (“Basic Plans”).


  Provisions of this Plan will continue in effect during Retirement for each
Eligible Employee who became an Eligible Employee on or after January 1, 1987
but before January 1, 1999. Dependent coverage will also continue during the
Retirement period for an Eligible Employee who became an Eligible Employee on or
after January 1, 1987 but before January 1, 1999. An Eligible Employee who
becomes an Eligible Employee after December 31, 1998 shall not be eligible
hereunder for coverage during Retirement.


  Eligible Employees as of October 1, 1998 must elect to continue coverage
effective January 1, 1999 by December 31, 1998. An Eligible Employee who becomes
an Eligible Employee after October 1, 1998 shall have 90 days after becoming an
Eligible Employee to elect coverage under this Plan. Coverage will remain in
effect as long as the applicable contribution is paid by the Eligible Employee.
However, once an Eligible Employee terminates coverage he or she may not
reinstate such coverage.


  With respect to Eligible Employees who are receiving short term or long term
disability benefits under an SBC company sponsored group disability benefit
plan, coverage under this Plan will be as follows:


 
 * the Employee will be eligible for coverage under this Plan for as long as
   he/she receives short term or long term disability benefits.
 * An individual who became an Eligible Employee on or after January 1, 1999,
   will no longer be eligible for benefits under this Plan once long term
   disability benefits are discontinued, unless the Eligible Employee is
   otherwise eligible for continued benefits under this Plan.
 * An Employee who became an Eligible Employee before January 1, 1999, will be
   eligible for coverage under this Plan as follows: - If the individual is
   Retirement eligible at the time long term disability benefits commence,
   he/she will be eligible for coverage under this Plan until death, on the same
   terms and conditions that coverage would be available to such Eligible
   Employee in Retirement, regardless of his/her continued receipt of long term
   disability benefits.
 * If the individual is not Retirement eligible at the time long term disability
   benefits commence, he/she will be eligible for coverage under this Plan for
   as long as coverage is maintained under the applicable SBC company sponsored
   group medical plan.
 * If an Eligible Employee terminates employment after short term disability
   benefits are discontinued, or if the Employee returns to active employment,
   eligibility for benefits under the Plan will be provided in accordance with
   Plan terms.


4. (a) Coverage. Subject to the limitations in this Section, this Plan provides
100% coverage of all medical, dental and vision services not covered by the
Eligible Employee's Basic Plans provided such expenses for such services would
qualify as deductible medical expenses for federal income tax purposes, whether
deducted or not. Group health plan premiums and contributions are not considered
“services”, and are therefore not covered under this Plan. Notwithstanding any
other provision of the Plan to the contrary, an employee who first becomes an
Eligible Employee mid-year and who is enrolled in SBC sponsored medical plans
other than his or her company's Basic Plans (e.g., HMO) will be allowed to
participate in the Plan for the remainder of the calendar year along with his or
her dependents who are enrolled in such other SBC sponsored Plans, as if he or
she was participating in his or her company's Basic Plans. Thereafter, to
participate in the Plan, the Eligible Employee, as well as his or her dependents
for whom coverage is desired under this Plan, must be enrolled in the Basic
Plans to have coverage hereunder. Expenses incurred by any Eligible Employee or
any of his or her eligible dependents under this Plan shall not exceed $50,000
per year per individual. Effective January 1, 1998, expenses incurred by any
Eligible Employee and his or her eligible dependents under this Plan shall not
exceed $100,000 total per Plan year (i.e., January 1 through December 31).
Expenses covered by the Basic Plans will not be included in these limits.

  Claims will be applied against the various health plans in the following
order:


 
 1. Medicare if participant is eligible for same,
 2. Group Health Plans,
 3. CarePlus if elected and applicable,
 4. Long Term Care Plan if elected and applicable,
 5. this Plan.


  (b) Substitute Basic Coverage. Notwithstanding any other provision of this
Plan to the contrary, if upon Retirement, an Eligible Employee is eligible for
coverage under this Plan during Retirement, but not eligible for coverage under
the Basic Plans, this Plan shall provide all medical, dental and vision expenses
as if such Eligible Employee had been eligible for Non-Network coverage under
the Basic Plans (hereinafter, "Substitute Basic Coverage"). Such Substitute
Basic Coverage shall be subject to the same terms and conditions, including
monthly retiree contributions, copays, etc. (if any), as would be applicable to
the Eligible Employees and dependents if provided under the Basic Plans and
shall constitute such Eligible Employee's Basic Plans for all purposes under
this Plan. The costs of Substitute Basic Coverage (except for any monthly
contributions, copays, etc.) shall be borne by SBC and shall not be included in
the determination of any Eligible Employee's annual Plan contribution amount as
provided in Section 5.


5. Costs. Except as provided below in this Section, costs and expenses incurred
in the operation and administration of this Plan will be borne by SBC; and each
subsidiary will be required to reimburse SBC for applicable costs and expenses
attributable to Eligible Employees employed by it:

 * Effective January 1, 1999, an Eligible Employee electing coverage under the
   Plan will pay for coverage under the Plan while in active service or while
   receiving short term or long term disability benefits under an SBC company
   sponsored group disability benefit plan. Such Eligible Employee’s annual
   contribution amount will be equal to 10% of SBC’s actual costs per Eligible
   Employee for the prior Plan year.
 * Effective with respect to a retirement or discontinuation of the payment of
   long term disability benefits under an SBC company sponsored group disability
   benefit plan occurring on or after January 1, 1999, an Eligible Employee who
   became an Eligible Employee before January 1, 1999 and who elects retirement
   coverage under the Plan will pay for coverage under the Plan during
   retirement or after the discontinuation of the payment of such long term
   disability benefits. Such Eligible Employee’s annual contribution amount
   during this period will be equal to a percentage of SBC’s actual costs per
   Eligible Employee for the prior Plan year according to the following:

  The contribution percentage to be used shall be the lower of the Annual
Contribution Percentage determined using each Eligible Employee’s Age or Years
Until Retirement as of December 31, 1997:



--------------------------------- -------------------- ------ ----------------------------- -------------------------
                                        Annual                                                Annual Contribution
                                     Contribution                Years Until Retirement            Percentage
              Age                     Percentage        OR
--------------------------------- -------------------- ------ ----------------------------- -------------------------

if age 55 or older                        10%                 if retirement eligible                  10%
--------------------------------- -------------------- ------ ----------------------------- -------------------------

if age 50 or older but less               25%                 if not retirement eligible      10% plus 5% for each
than 55                                                                                        whole year* until
                                                                                             retirement eligibility
                                                                                              (not to exceed 50%)
--------------------------------- -------------------- ------ ----------------------------- -------------------------

if less than age 50                       50%
--------------------------------- -------------------- ------ ----------------------------- -------------------------


*in the event an Eligible Employee is less than one whole year from retirement
eligibility, the Annual Contribution Percentage shall be determined as if one
whole year from retirement eligibility

 * Effective January 1, 2003, an Eligible Employee, who retired prior to
   January, 1, 1999 will pay a contribution for coverage under the Plan equal to
   10% of SBC’s actual costs per Eligible Employee for the prior Plan year.

Coverage will remain in effect as long as the applicable contribution is paid by
the Retiree. However, once a Retiree terminates coverage he or she may not
reinstate such coverage.

6. Non-Competition. Notwithstanding any other provision of this Plan, no
coverage shall be provided under this Plan with respect to any Eligible Employee
who shall, without the written consent of SBC, and while employed by SBC or any
subsidiary thereof, or within three (3) years after termination of employment
from SBC or any subsidiary thereof, engage in competition with SBC or any
subsidiary thereof or with any business with which a subsidiary of SBC or an
affiliated company has a substantial interest (collectively referred to herein
as "Employer business"). For purposes of this Plan, engaging in competition with
any Employer business shall mean engaging by Eligible Employee in any business
or activity in the same geographical market where the same or substantially
similar business or activity is being carried on as an Employer business. Such
term shall not include owning a nonsubstantial publicly traded interest as a
shareholder in a business that competes with an Employer business. However,
engaging in competition with an Employer business shall include representing or
providing consulting services to, or being an employee of, any person or entity
that is engaged in competition with any Employer business or that takes a
position adverse to any Employer business. Accordingly, coverage shall not be
provided under this Plan if, within the time period and without the written
consent specified, Eligible Employee either engages directly in competitive
activity or in any capacity in any location becomes employed by, associated
with, or renders service to any company, or parent or affiliate thereof, or any
subsidiary of any of them, if any of them is engaged in competition with an
Employer business, regardless of the position or duties the Eligible Employee
takes and regardless of whether or not the employing company, or the company
that Eligible Employee becomes associated with or renders service to, is itself
engaged in direct competition with an Employer business.


7. Administration. Subject to the terms of the Plan, the Chairman shall
establish such rules as are deemed necessary for the proper administration of
the Plan. SBC will compute a "gross-up" allowance which will be paid to an
Eligible Employee to offset income tax liabilities incurred as a result of
receiving benefits under this Plan.


8. Amendments and Termination. This Plan may be modified or terminated at any
time in accordance with the provisions of SBC's Schedule of Authorizations.


--------------------------------------------------------------------------------

EXECUTIVE
HEALTH PLAN
ADMINISTRATIVE GUIDELINES

TABLE OF CONTENTS


Section           Subject                                              Page

 1.      General........................................................................1
 2.      Coverage Considerations........................................................1
 3.      Enrollment.....................................................................2
 4.      Eligible Charges...............................................................3
 5.      Annual Limits..................................................................3
 6.      Claims Processing..............................................................3
 7.      I. D. Cards....................................................................5
 8.      Prescriptions..................................................................5
 9.      Billing........................................................................5
 10.     Reports........................................................................6
 11.     Accruals.......................................................................6
 12.     Taxes..........................................................................6









Approved:


__________________________________                   ______________
Chairman & Chief Executive Officer                        Date



--------------------------------------------------------------------------------

EXECUTIVE
HEALTH PLAN
ADMINISTRATIVE GUIDELINES

1. General. The purpose of these guidelines is to list the procedures to be
followed in administering the Executive Health Plan (“EHP”).

The Senior Vice President - Human Resources will establish internal procedures
and group insurance policies with health carrier(s) as appropriate to carry out
the provisions of the Plan.

2. Coverage Considerations.

Eligible Employees:

Coverage is provided only for an Eligible Employee covered by a subsidiary’s
basic medical plan (“basic plan”), except as otherwise provided for in Section 4
of the Plan.

Coverage continues during periods of disability and during retirement in certain
circumstances as described in the Plan. Coverage during such periods shall be
the same as provided to active Eligible Employees.

Coverage for a new Eligible Employee is effective the first day of the month in
which the employee is declared to be eligible to participate in the Plan by the
Chairman.

Coverage will cease on the last day of the month in which one of the following
conditions exist:

 a. Eligible Employee is no longer a participant in the Basic Plan
 b. termination of Eligible Employee from active service for reasons other than
    disability or the retirement of an Eligible Employee who became an Eligible
    Employee before January 1, 1999
 c. death of Eligible Employee (unless surviving dependents continue coverage
    under basic plan)
 d. demotion of Eligible Employee so as to no longer be eligible to participate
    in the Plan
 e. transfer to a subsidiary that will not bear expenses for the Eligible
    Employee to participate in the Plan
 f. Eligible Employee engages in competitive activity
 g. discontinuance of the Plan by SBC or a subsidiary

Dependents:

Coverage is provided for dependents of a covered Eligible Employee if the
dependents are covered by the basic plan.

If coverage for a dependent ceases under the basic plan, coverage under this
Plan will cease with the same effective date.

If coverage for the Eligible Employee under this Plan ceases for any reason,
dependent coverage will cease with the same effective date except where employee
coverage ceases due to death of the Eligible Employee, the Plan will continue in
effect for surviving dependents as long as the dependents are covered under the
basic plan (through automatic coverage or through payment of basic premiums) and
are paying any applicable premiums under this Plan.

3. Enrollment. Upon approval as an Eligible Employee, enrollment in the basic
plan and payment of any applicable premium under this Plan, the Eligible
Employee and current dependents (provided they are also enrolled in the basic
plan) shall be covered under the Plan. The Executive Compensation Administration
(ECA) contact will forward a portfolio to the Eligible Employee including the
following:

 * Blank claim forms (5 to 10 copies)
 * Blue return envelopes (5 to 10)
 * Filing instructions
 * I. D. Cards with Eligible Employee's name imprinted (for use for Eligible
   Employee, spouse, and eligible dependents)

As a matter of convenience for the Eligible Employee, the ECA contact will
advise the appropriate payroll office regarding the enrollment and withholding
of basic coverage premiums for dependents who are not already enrolled in the
basic plan. The Eligible Employee must authorize and make premium payments under
the basic plan in order for such dependents to obtain coverage under the EHP.
There is no additional premium to be paid for EHP coverage for the dependent.
Withholding of dependent basic premiums for retired Eligible Employees, where
applicable, shall be handled in the same manner as other withholding
arrangements for retired executives.

Each month, the ECA contact will provide the EHP carrier and subsidiary benefit
administration groups with a list of Eligible Employees currently enrolled in
the Plan. The ECA contact will provide updated dependent information to the
carrier whenever new or revised Dependent Enrollment Forms are received from
Eligible Employees.

4. Eligible Charges. Charges for medical care services will be eligible for
reimbursement under this Plan if such charges are deductible as medical expenses
under the Internal Revenue Code. Group health plan premiums and contributions
are not considered "services", and are therefore not covered under this Plan. In
general, medical expenses are defined to include any amounts paid for the
diagnosis, cure, mitigation, treatment or prevention of disease or for the
purpose of affecting any structure or function of the body, and transportation
for and essential to medical care. Amounts paid for illegal operations or
treatments are not eligible medical expenses. In addition, expenses incurred
which are merely beneficial to the general health of an individual are also not
considered eligible medical expenses unless they are for the primary purpose of
curing a particular disease or ailment and prescribed by a doctor.

Eligible Employees are encouraged to use basic plan cost management features,
including pre-certification, continued stay, second surgical opinion and
designation of Primary Care Physician. Use of these features is optional for
Eligible Employees.

5. Annual Limits. The annual limits for charges which will be paid under the
Plan are specified in the Plan. Expenses incurred under provisions of basic
medical, dental and vision plans are not counted against the Plan's limits. The
Plan's limits apply to the following eligible charges:

 a. Medical expenses not paid under a basic medical expense plan (deductibles,
    co-pay amounts, excluded charges, etc., but not premiums to enroll
    dependents in the basic plan); plus
 b. Dental expenses not paid under basic dental plan (deductibles, co-pay
    amounts, excluded charges etc., but not premiums to enroll dependents in the
    basic plan); plus
 c. All vision expenses not covered by basic vision plan, but not premiums to
    enroll dependents in the basic plan
 d. When an Eligible Employee or dependent or the Eligible Employee's family
    exhausts annual coverage, the Eligible Employee will be notified by the
    carrier.

6. Claims Processing. Eligible Employees or their Providers (Doctors, Hospitals,
etc.) should submit all basic medical, dental and vision plan and EHP claims to
the EHP carrier (UnitedHealthcare). In no case should claims be submitted for
processing under the procedures of the basic medical, dental and vision plans.
UnitedHealthcare will coordinate processing for both basic and EHP claims to
reduce administrative efforts for Eligible Employees. Retired Eligible Employees
who are eligible for coverage under the Plan and who are eligible for Medicare
should file with Medicare first. See Medicare Section below.

To submit a claim, Eligible Employees or their Providers should use a claim form
(see Attachment 1) and one of the blue envelopes provided in the enrollment
portfolio. Documentation of service provided should be attached to the claim
form. Additional forms and envelopes are available from the carrier.

The carrier will receive completed forms, verify participation and make payment
to the Eligible Employee or to the Provider as appropriate. The Explanation of
Benefits statement will be forwarded to the Eligible Employee when payments are
made.

Medical and Dental Claims. The carrier will allocate claim charges to either
basic medical or dental plan coverage, EHP coverage or non-covered charges. The
Eligible Employee or the Eligible Employee's Provider will be reimbursed for all
charges except those not eligible under either a basic medical or dental plan or
EHP. The carrier will use the separation of charges between plans to produce
reports and to track against annual limits.

Vision Claims. The carrier will allocate claim charges to either basic vision
plan coverage, EHP coverage or non-covered charges. The Eligible Employee or the
Eligible Employee's Provider will be reimbursed for all charges except those not
eligible under either a basic vision plan or EHP. The carrier will use the
separation of charges between plans to produce reports and to track against
annual limits. Eligible Employees should not submit vision claims to carriers
other than the EHP carrier.

Medicare. Any retired Eligible Employee eligible for coverage under the Plan or
his or her dependents any of whom are eligible for Medicare shall file claims
with Medicare first. Expenses not reimbursed by Medicare should then be filed
with UnitedHealthcare using the Executive Health Plan Claim Form.

Coordination by Administrators. The ECA contact will instruct claims
administrators for basic plans (vision, dental, medical) to forward all Eligible
Employee claims to the EHP carrier for processing.

Release of Information. If requested by a Provider, it will be necessary for the
Eligible Employee to sign a form to authorize the carrier to obtain additional
information from a Provider. In those cases, the carrier will forward an
information release form directly to the Eligible Employee.

7. I. D. Cards. Each enrollment portfolio includes I.D. cards for the Eligible
Employee and eligible spouse and dependents. The dependent's name will be shown
on the dependent's card.

Additional cards can be obtained by contacting the ECA Group.

Each card will contain a carrier telephone number dedicated to the EHP. This
number is also on the claim forms.

8. Prescriptions. Participants in the EHP should use the Mail Service
Prescription Drug Program or purchase prescriptions from a pharmacy, as
appropriate. The Eligible Employee should attach his/her receipt for any amount
not covered by the basic Plan to a claim form, and forward to the carrier for
full reimbursement. Only prescription medicines are eligible for reimbursement.
Over-the-counter medicines (cold tablets, aspirin, etc.) and hygienic supplies
(contact lens solution, eye drops, etc.) are not covered under the plan.

9. Billing. The carrier will issue insurance premium bills at the beginning of
each quarter to the following SBC entities:

 * SBC ECA Group (for corporate staff Eligible Employees)
 * Each subsidiary's Human Resources/Personal Administration Group (for
   subsidiary Eligible Employees).

Quarterly payments are due to the carrier by the end of the first month in the
quarter.

Bills will provide sufficient detail to show the following:

 * Amounts above that allocated to basic medical, dental and vision plans
 * EHP premiums
 * Other EHP charges/credits
 * SBC code
 * State code
 * Individual bills for each Eligible Employee as requested by the employing
   subsidiary

10. Reports. The carrier will issue quarterly reports to the SBC ECA contact.
These will include claim-to-premium reconciliation data for use in forecasting
end-of-year true-ups and determining whether or not accruals will be required.

11. Accruals. If claim-to premium reconciliation data indicates claims are
significantly exceeding premiums during a quarter, accruals should be considered
during the year. At the end of the year, an accrual is generally required unless
a year-end true-up bill is not expected.

12. Taxes. If receipt of coverage/benefits under this Plan results in taxable
income, an Eligible Employee's income will be grossed-up.